COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Larry Joe Morgan, TDCJ No. 1847262,           §              No. 08-18-00103-CV

                       Appellant,               §                 Appeal from the

  v.                                            §                83rd District Court

  Doctor Talley, and Samuel B. Itie, FNP, In    §             of Pecos County, Texas
  their Individual and Office Capacity,
                                                §              (TC# P-7867-83-CV)
                        Appellees.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third pro se motion for extension of time within which

to file the brief until February 13, 2019. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S PRO SE BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that Larry Joe Morgan, pro se, prepare the Appellant’s pro se brief

and forward the same to this Court on or before February 13, 2019.

        IT IS SO ORDERED this 18th day of January, 2019.

                                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.